Interlocutory and final decrees affirmed. This is a bill in equity brought in the Land Court for the determination of the northern boundary of the plaintiff’s land. The trial judge made detailed “Findings, Rulings and Order for Decree.” The plaintiff’s only argument is that the judge was in *778error in denying his motion for a new trial and his motion for “additional report.” The evidence is not reported. We have examined the record including the exhibits and are unable to perceive any abuse of discretion by the trial judge in the denial of the plaintiff’s motions. We do not think any citations are required on this issue.
J. Oscar Boeheleau for the plaintiff.
Charles J. Buckley for Vernon Hill Post 435 Department of Massachusetts American Legion, Inc. (Henry P. Grady, Assistant City Solicitor, for the City of Worcester, and William M. Macdonald <& Charming B. Coveney for New England Power Company, Inc. with him).